Case 5:20-cv-00146-FMO-SP Document 16 Filed 03/31/20 Page 1 of 8 Page ID #:42




 1   Scott M. Grace (SBN 236621)
     sgrace@gracelawapc.com
 2   The Grace Law Group, APC
     1958 Sunset Cliffs Boulevard
 3   San Diego, CA 92107
     Phone (619) 346-4600
 4   Fax (619) 501-8106
 5   Patric A. Lester (SBN 220092)
     pl@lesterlaw.com
 6   Consumer Attorney Advocates, Inc.
     5694 Mission Center Road, #358
 7   San Diego, CA 92108
     Phone (619) 665-3888
 8   Fax (314) 241-5777
 9   Attorneys for Plaintiff, Duke Sanchez
10
11                      IN THE UNITED STATES DISTRICT COURT
12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14        DUKE SANCHEZ,                               Case No. 5:20-cv-00146-FMO-SP
15                                        Plaintiff
          ,                                           FIRST AMENDED COMPLAINT FOR
16                                                    VIOLATIONS OF THE FAIR DEBT
               vs.
17                                                    COLLECTION PRACTICES ACT, AND THE
          SERENGETI FINANCIAL, LLC AND                FAIR DEBT BUYING PRACTICES ACT
18        LANNISTER LAW CORPORATION,
19                              Defendants.
20
21   I.       Introduction
22            1.     Plaintiff Duke Sanchez, (“Sanchez” or “Plaintiff”), through his counsel,
23   brings this action to challenge the acts of Defendant Serengeti Financial LLC
24   (“Serengeti”) and Defendant Lannister Law Corporation (“Lannister”) (collectively
25   “Defendants”), regarding violations of the Fair Debt Collection Practices Act, 15
26   U.S.C. § 1692, et seq. (hereinafter “FDCPA”), and the acts of Serengeti alone
27   regarding the California Fair Debt Buying Practices Act, Cal. Civ. Code §1788.50,
28   et seq (“FDBPA”).



                                        FIRST AMENDED COMPLAINT
                                                    1              CASE NO. 5:20-CV-00146-FMO-SP
Case 5:20-cv-00146-FMO-SP Document 16 Filed 03/31/20 Page 2 of 8 Page ID #:43




 1          2.     Plaintiff makes these allegations on information and belief, with the
 2   exception of those allegations that pertain to Plaintiff or Plaintiff’s counsel, which
 3   Plaintiff alleges on personal knowledge.
 4          3.     While many violations are described below with specificity, this
 5   Complaint alleges violations of the statutes cited in their entirety.
 6          4.     Any violations by Defendants were knowing, willful, and intentional,
 7   and Defendants did not maintain procedures reasonably adapted to avoid any such
 8   violations.
 9   II.    Jurisdiction and Venue
10          5.     This action arises out of violations by Defendants of the FDCPA under
11   15 U.S.C. §1692, et seq., and by Defendant Serengeti of the FDBPA under Cal. Civ.
12   Code §1788.50, et seq.
13          6.     Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331, 15 U.S.C.
14   §1692(k), and 28 U.S.C. §1367 for supplemental state claims.
15          7.     As both Defendants engage in business in the state of California and
16   committed the acts that form the basis for this suit in the state of California, the
17   Court has personal jurisdiction over Defendants for purposes of this action.
18          8.     Venue is proper pursuant to 28 U.S.C. §1391(b) as a substantial part of
19   the acts or omissions giving rise to the claims occurred in the County of San
20   Bernardino.
21   III.   Parties
22   Plaintiff
23          9.     Plaintiff is a natural person residing in California, and is a consumer
24   within the meaning of 15 U.S.C. §1692a(3) of the FDCPA in that he is a natural
25   person purportedly obligated to pay a consumer debt, allegedly owed to Serengeti
26   (hereinafter “Debt”), and incorporated into the FDBPA under California Civil Code
27   § 1788.50(c).
28



                                      FIRST AMENDED COMPLAINT
                                                  2                CASE NO. 5:20-CV-00146-FMO-SP
Case 5:20-cv-00146-FMO-SP Document 16 Filed 03/31/20 Page 3 of 8 Page ID #:44




 1   Serengeti
 2         10.    At all relevant times, Plaintiff is informed and believes that Defendant
 3   Serengeti is and was a California limited liability company (“LLC”) engaged in the
 4   business of purchasing and collecting charged-off consumer debts and is a “debt
 5   buyer” as that term is defined by California Civil Code §1788.50(a)(1).
 6         11.    Serengeti’s principal purpose is to collect money on the debts it
 7   purchases, and as such Serengeti is a “debt collector” under 15 U.S.C. §1692a.
 8   Lannister
 9         12.    At all relevant times, Plaintiff is informed and believes that Defendant
10   Lannister is and was a California corporation engaged in the business of collecting
11   consumer debts in this state with its principal place of business located at 2366 Gold
12   Meadow Way, Suite 250, Gold River, California.
13         13.    At all relevant times, Plaintiff is informed and believes that Defendant
14   Lannister is a person who uses an instrumentality of interstate commerce or the
15   mails in a business the principal purpose of which is the collection of debts, or who
16   regularly collects or attempts to collect, directly or indirectly, debts owed or due or
17   asserted to be owed or due another and is therefore a debt collector as that phrase is
18   defined by 15 U.S.C. §1692a(6).
19         14.    At all relevant times, Plaintiff is informed and believes that Defendant
20   Lannister is a person who uses an instrumentality of interstate commerce or the
21   mails in a business the principal purpose of which is the collection of debts, or who
22   regularly collects or attempts to collect, directly or indirectly, debts owed or due or
23   asserted to be owed or due another and is therefore a debt collector as that phrase is
24   defined by 15 U.S.C. §1692a(6).
25   IV.   Facts Common to all Claims for Relief
26         15.    On May 17, 2019, on behalf of Serengeti, Lannister filed a complaint,
27   in the Superior Court of California for the County of San Bernardino against
28



                                      FIRST AMENDED COMPLAINT
                                                  3               CASE NO. 5:20-CV-00146-FMO-SP
Case 5:20-cv-00146-FMO-SP Document 16 Filed 03/31/20 Page 4 of 8 Page ID #:45




 1   Plaintiff, in the matter of Serengeti Financial LLC v. Duke Sanchez, case number
 2   CIVDS1915062. (Exhibit 1, State Court Complaint)
 3          16.     Plaintiff was served with a copy of the State Court Complaint.
 4   False Claim that Serengeti was the only entity to purchase the debt
 5          17.     In the State Court Complaint, Defendants claimed that “LoanMe Inc.”
 6   was the original creditor for the account at issue and was also the charge-off
 7   creditor.1
 8          18.     Defendants further claimed that LoanMe Inc. assigned the account at
 9   issue, and that Serengeti was “the assignee of the Account” and “the sole owner of
10   this debt.”2
11          19.     Defendants then identified one additional entity, CCI Acquisitions, as
12   the only additional entity that purchased the account at issue after charge-off.3
13          20.     This representation, both express and implicit, that Loan Me Inc, CCI
14   Acquisitions, and Serengeti were the only entities to own the account was false.
15          21.     Serengeti attached documents in its response to Sanchez’s request for
16   production of documents that indicate a fourth entity, Buyers Holdings LLC, as a
17   prior owner of the account. (Exhibit 2, Response to Request for Production).
18          22.     Buyers Holdings LLC was the prior entity that sold the account to
19   Serengeti.
20          23.     There is at least one entity besides Serengeti, CCI, and LoanMe, the
21   alleged charge-off creditor, in the chain of title. Defendants’ claim to be the sole
22   assignee in the chain of title is false.
23   Failure to provide statutorily mandated disclosures
24          24.     Defendant Serengeti is a debt buyer and as such is subject to
25   California’s Fair Debt Buying Practices Act, found at California Civil Code
26   §1788.50(a) et seq.
27
     1
       Exhibit 1, ¶¶6 and 16
28   2
       Exhibit 1, ¶19
     3
       Exhibit 1, ¶12


                                        FIRST AMENDED COMPLAINT
                                                    4             CASE NO. 5:20-CV-00146-FMO-SP
Case 5:20-cv-00146-FMO-SP Document 16 Filed 03/31/20 Page 5 of 8 Page ID #:46




 1         25.    The State Court Complaint fails to state the names and addresses of all
 2   persons or entities that purchased the debt after charge-off, as required by California
 3   Civil Code §1788.58(a)(8).
 4   V.    Allegations Specific to Certain Claims for Relief
 5                              FIRST CLAIM FOR RELIEF
 6                                  (Violations of the FDCPA)
 7         26.    Plaintiff re-alleges and incorporates herein by reference the allegations
 8   contained in the paragraphs above.
 9         27.    Defendants Serengeti and Lannister violated the FDCPA. Defendants’
10   violations include, but are not limited to the following:
11         a.     15 U.S.C. §1692e by making a false, deceptive or misleading
12   misrepresentation in the collection of a debt;
13         b.     15 U.S.C. §1692e(10) by use of a false representation or deceptive
14   means to collect a debt; and
15         c.     15 U.S.C. §1692f by use of an unfair or unconscionable means to
16   collect or attempt to collect a debt.
17         28.    Plaintiff is entitled to actual damages sustained as a result of
18   Defendants’ conduct, in an amount according to proof; to statutory damages of
19   $1,000 each; to costs of the action; and to reasonable attorney’s fees, all pursuant to
20   15 U.S.C. §1692k.
21                             SECOND CLAIM FOR RELIEF
22                    (Violations of the FDBPA by Defendant Serengeti)
23         29.    Plaintiff repeats, re-alleges, and incorporates by reference all the
24   allegations contained in the paragraphs above.
25         30.    Serengeti’s acts and omissions violated the California Fair Debt
26   Buying Practices Act including, but not limited to Cal. Civ. Code §1788.58(a).
27   Serengeti’s violations of Cal. Civ. Code §1788.58(a) include, but are not limited to
28   the following:



                                       FIRST AMENDED COMPLAINT
                                                   5              CASE NO. 5:20-CV-00146-FMO-SP
Case 5:20-cv-00146-FMO-SP Document 16 Filed 03/31/20 Page 6 of 8 Page ID #:47




 1         a.     Failing to state the names and addresses of all persons or entities that
 2         purchased the debt after charge-off, including the plaintiff debt buyer.
 3         31.    As a proximate result of the violations of the California Fair Debt
 4   Buying Practices Act, Plaintiff is entitled to his actual damages, statutory damages,
 5   reasonable attorney’s fees and costs of this action.
 6                                 PRAYER FOR RELIEF
 7         Plaintiff prays that judgment be entered against all named Defendants, and
 8   prays for the following relief:
 9   FDCPA
10         1.     An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1)
11   against Serengeti and Lannister and for the Plaintiff;
12         2.     An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
13   1692k(a)(2)(A) against Serengeti and Lannister and for the Plaintiff;
14         3.     An award of costs of litigation and reasonable attorney’s fees against
15   Serengeti and Lannister and for the Plaintiff, pursuant to 15 U.S.C. § 1692k(a)(3);
16   FDBPA
17         4.     An award of actual damages pursuant to California Civil Code §
18   1788.62(a)(1) against Serengeti and for Plaintiff;
19         5.     An award of statutory damages of $1,000.00 pursuant to California
20   Civil Code § 1788.62(a)(1) against Serengeti and for Plaintiff;
21         6.     An award of costs of litigation and reasonable attorney’s fees, pursuant
22   to California Civil Code § 1788.62(c)(1) against Serengeti and for Plaintiff; and
23         7.     Such other and further relief this court may deem just and proper.
24                                      JURY DEMAND
25         1.     Plaintiff demands a trial by jury.
26   //
27   //
28   //



                                       FIRST AMENDED COMPLAINT
                                                   6              CASE NO. 5:20-CV-00146-FMO-SP
Case 5:20-cv-00146-FMO-SP Document 16 Filed 03/31/20 Page 7 of 8 Page ID #:48




 1   Date: March 31, 2020
 2                                              The Grace Law Group, APC
 3
                                                By s/ Scott M. Grace
 4                                                    Scott M. Grace
 5                                                    sgrace@gracelawapc.com
 6                                              Consumer Attorney Advocates, Inc.
 7
                                                By s/ Patric A. Lester
 8
                                                      Patric A. Lester
 9                                                    pl@lesterlaw.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  FIRST AMENDED COMPLAINT
                                              7             CASE NO. 5:20-CV-00146-FMO-SP
Case 5:20-cv-00146-FMO-SP Document 16 Filed 03/31/20 Page 8 of 8 Page ID #:49




 1   Re: Sanchez v Serengeti Financial LLC, et al.
     Case No. 5:20-cv-00146-FMO-SP
 2   United States District Court, Central District of California
 3                              CERTIFICATE OF SERVICE
 4   I, the undersigned, declare as follows:
 5   On the date below I electronically filed with the Court through its CM/ECF program
     and served through the same program the following
 6
           FIRST AMENDED COMPLAINT
 7
 8   on the interested parties in said case as follows:
 9   Paul Q. Goyette
     Goyette & Associates, Inc.
10   2366 Gold Meadow Way, Suite 200
     Gold River, CA 95670
11
     Attorney for Defendants Serengeti Financial, LLC and Lannister Law Corporation
12
     For each addressee named above, that is not registered as a CM/ECF user, by First
13   Class Mail, by placing a copy thereof in a separate envelope addressed to each
     addressee respectively, and then sealing each envelope and, with the postage thereon
14   fully prepaid, then depositing each in the United States mail at San Diego,
15   I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
16
     Dated March 31, 2020                           /s/Patric A. Lester
17                                                  Patric A. Lester
                                                    Attorney for Duke Sanchez
18
19
20
21
22
23
24
25
26
27
28



                                      FIRST AMENDED COMPLAINT
                                                  8                 CASE NO. 5:20-CV-00146-FMO-SP
